
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10

        EMPLOYMENT AGREEMENT (this "Agreement"), dated as of May 27, 2003,
between BUNGE LIMITED, a Bermuda company (the "Company"), and ALBERTO WEISSER
(the "Executive").

        WHEREAS, the Executive is currently employed by the Company, and the
parties hereto desire to continue such employment on the terms set forth in this
Agreement; and

        WHEREAS, the Executive is party to an Employment Agreement (the "2000
Employment Agreement"), dated as of July 1, 2000, with the Company, and the
parties desire to supersede the 2000 Employment Agreement with this Agreement in
its entirety.

        NOW, THEREFORE, in consideration of the covenants and agreements set
forth below, the parties hereto agree as follows:

        1.    EFFECTIVENESS OF AGREEMENT    

        1.1.    General.    This Agreement is effective as of the date hereof
(the "Effective Date").

        2.    EMPLOYMENT AND DUTIES    

        2.1.    General.    The Company hereby agrees to continue to employ the
Executive, and the Executive agrees to serve, as Chief Executive Officer of the
Company upon the terms and conditions herein contained. The Executive shall
perform such other duties and services for the Company commensurate with the
Executive's position, as may be designated from time to time by the Board of
Directors of the Company (the "Board"). The Executive agrees to serve the
Company faithfully and to the best of his ability under the direction of the
Board.

        2.2.    Services.    

        2.2.1.    Exclusive Services.    xcept as may otherwise be approved in
advance by the Board, and except during vacation periods and reasonable periods
of absence due to sickness, personal injury or other disability, the Executive
shall devote substantially all of his working time throughout the Employment
Term (as defined below) to the services required of him hereunder. During the
Employment Term, the Executive shall render his services exclusively to the
Company and, as determined by the Company, its Subsidiaries (as defined below)
(such Subsidiaries, together with the Company, the "Bunge Group") and shall use
his best efforts, judgment and energy to improve and advance the business and
interests of the Bunge Group in a manner consistent with the duties of his
position. For purposes of this Agreement, "Subsidiary" shall mean (a) a
corporation or other entity with respect to which the Company, directly or
indirectly, has the power, whether through the ownership of voting securities,
by contract or otherwise, to elect at least a majority of the members of such
corporation's board of directors or analogous governing body or (b) any other
corporation or other entity in which the Company, directly or indirectly, has an
equity or similar interest.

        2.2.2.    Board and Community Service.    Notwithstanding anything to
the contrary set forth in Section 2.2.1 above, but subject to Section 9, the
Executive may (a) serve on any corporate, civic or charitable board upon
obtaining the prior written consent of the Board, except that no such consent
shall be required for boards on which the Executive serves as of the Effective
Date, (b) engage in charitable activities, (c) perform outside speaking,
lecturing or teaching engagements and (d) manage personal investments, provided
that none of the foregoing activities interferes in any material respect with
the performance by the Executive of his duties under this Agreement.

        2.3.    Term of Employment.    The Executive's employment under this
Agreement shall commence as of the Effective Date and shall continue in effect
until the earlier of (a) the termination of the Executive's employment pursuant
to the terms of this Agreement or (b) the last day of the month in which the
Executive attains age 65 (such period of employment shall hereinafter be
referred to as the "Employment Term").

        2.4.    Reimbursement of Expenses.    The Company shall reimburse the
Executive for reasonable travel and other business expenses incurred by him
during the Employment Term in the fulfillment of

--------------------------------------------------------------------------------




his duties hereunder upon presentation by the Executive of an itemized account
of such expenditures, in accordance with Company practices.

        3.    COMPENSATION    

        3.1.    Base Salary.    During the Employment Term, the Executive shall
be entitled to receive a base salary ("Base Salary") at a rate of U.S.$1,200,000
per annum, payable in arrears in substantially equal installments in accordance
with the Company's payroll practices, as in effect from time to time. Any
adjustments in Base Salary shall be made by the Compensation Committee of the
Board (the "Compensation Committee") in its sole discretion; provided, however,
that such Base Salary may be increased but not decreased.

        3.2.    Short-Term Annual Bonus.    During the Employment Term, the
Executive shall be entitled to participate in the Company's annual performance
bonus plan (the "Short-Term Annual Bonus Plan"), under which the Executive shall
be entitled to receive, subject to the satisfaction of applicable performance
criteria, an annual target bonus equal to 100% of his Base Salary, at the annual
rate in effect for most of the calendar year to which such bonus relates. The
other terms and conditions of the short-term annual bonus described in this
Section 3.2 (the "Short-Term Annual Bonus") shall be as determined under the
Short-Term Annual Bonus Plan.

        3.3.    Long-Term Equity Incentive.    During the Employment Term, the
Executive shall be entitled to participate in the Bunge Limited Equity Incentive
Plan, as amended and restated on March 13, 2003 (such plan, together with any
successor or replacement plan(s), shall hereinafter be referred to as the "Bunge
Equity Plan"). For calendar year 2003, the Executive hereby acknowledges that he
has received Awards (as defined in the Bunge Equity Plan) with an aggregate
value on the date of grant equal to approximately U.S.$2,000,000. For calendar
years following 2003, Awards, if any, granted to the Executive shall be
determined by the Compensation Committee in its sole discretion. The other terms
and conditions of such Awards shall be as determined under the terms of the
Bunge Equity Plan.

        4.    EMPLOYEE BENEFITS    

        4.1.    General.    During the Employment Term, the Executive shall be,
or, where applicable, continue to be, included to the extent eligible thereunder
in all employee benefit plans, programs or arrangements (including, without
limitation, any plans, programs or arrangements providing retirement benefits,
profit sharing, disability benefits, health and life insurance, or paid
holidays) that shall be established by the Company for, or made available to,
its senior executives. In addition, the Company shall furnish the Executive with
coverage by the Company's customary director and officer indemnification
arrangements, subject to applicable law.

        4.2.    Supplemental Pension.    

        4.2.1.    Eligibility for Pension.    Subject to the provisions of this
Section 4.2, if the Executive remains in the employ of the Company until the
last day of the month in which he attains age 55, then the Company shall pay the
Executive a supplemental pension (the "Pension"). The Company shall also pay the
Pension to the Executive if his employment with the Company terminates at any
time after the Effective Date as a result of (a) the Executive's Disability (as
defined below), (b) the Executive's resignation for Good Reason (as defined
below) or (c) the Executive's termination by the Company without Cause (as
defined below). If the Executive should die at any time after the Effective
Date, the Executive's Surviving Spouse (as defined below) shall be entitled, in
lieu of the Pension, to the death benefit described in Section 4.2.6. The
provisions of this Section 4.2 shall apply notwithstanding anything to the
contrary set forth in this Agreement.

        4.2.2.    Amount of Pension.    The Pension payable to the Executive
hereunder shall be a single life annuity commencing on the first day of the
month following the month in which the Executive attains age 65 (the "Normal
Retirement Date"), which, when added to the Executive's Other Retirement

2

--------------------------------------------------------------------------------




Benefits (as defined below), provides the Executive with an annuity for life
equal to 45% of his Average Base and Bonus (as defined below). No actuarial or
other adjustment shall be made to the Pension for commencement after the Normal
Retirement Date.

        4.2.3.    Early Retirement Date.    The Executive may elect to commence
the Pension prior to his Normal Retirement Date as of the first day of any month
following the later to occur of (a) the Executive's Date of Termination for any
reason, (b) the last day of the Severance Period and (c) the date on which the
Executive attains age 55 (such date hereinafter referred to as the "Early
Retirement Date"). In the event that the Executive elects to commence payment of
the Pension as of his Early Retirement Date, the amount of the Pension shall be
reduced by 2% per year (or the pro rata portion thereof) for each year from age
60 to prior to age 65 of early commencement and 6% per year (or the pro rata
portion thereof) for each year from age 55 to prior to age 60 of early
commencement.

        4.2.4.    Forfeiture of Pension.    No Pension shall be payable
hereunder if (a) the Executive resigns without Good Reason prior to the last day
of the month in which he attains age 55, (b) the Executive's employment is
terminated by the Company at any time for Cause, (c) the Executive breaches in
any material respect any provision of Section 9.2.1, 9.2.2 or 9.3 or (d) the
Executive dies prior to the commencement of the Pension; provided, however,
that, if the Executive resigns at any time without Good Reason during the Change
of Control Period (as defined below), he shall be entitled to receive the
Pension; provided further that, if the Executive dies prior to the commencement
of the Pension, the death benefit contemplated by Section 4.2.6 shall apply.

        4.2.5.    Other Annuity Form.    The Executive may elect, in accordance
with written procedures established by the Company for this purpose, to have the
Pension paid (a) in any annuity form permissible under the Bunge Management
Services Inc. Pension Plan (such plan, together with any successor or
replacement plan(s), shall hereinafter be referred to as the "Retirement Plan")
over his life and the life of the person, if any, to whom the Executive is
legally married at the time of his death (his "Surviving Spouse"), (b) as a
single life annuity with a 10-year term certain payment option or (c) as a 100%
qualified joint and survivor annuity with a 10-year term certain payment option.
Such election shall be made by the Executive as soon as practicable after the
Effective Date and may be changed at any time by a subsequent election filed
with the Company, as long as such subsequent election is filed with the Company
at least 12 months prior to the Executive's termination of employment with the
Company (or such lesser period prior to such termination of employment as the
Compensation Committee shall permit). For any annuity made under this
Section 4.2 (other than a single life annuity commencing after the Normal
Retirement Date), actuarial equivalence shall be made and determined (a) in
accordance with the factors and other relevant assumptions set forth in the
Retirement Plan and (b) to the extent actuarial equivalence for an annuity form
is not specified in the Retirement Plan, based on actuarial assumptions
reasonably established by the Company's actuary for the Retirement Plan.

        4.2.6.    Death Benefit.    If the Executive dies and, at the time of
his death, the Pension has not been forfeited in accordance with Section 4.2.4,
his Surviving Spouse shall receive one of the following death benefits (each, a
"Death Benefit"), subject to the terms and conditions set forth below:

        (a)   If the Executive dies prior to the commencement of the Pension,
then his Surviving Spouse shall receive a pension equal to the survivor benefit
that would have been payable to such Surviving Spouse if the Executive had
retired as of the later to occur of (x) the date of the Executive's death and
(y) the date on which the Executive would have attained age 55 had he not died.
This benefit shall be paid as if the Executive had elected a payment, as of his
date of death, in the form of a 100% qualified joint and survivor annuity with a
10-year term certain payment option; provided, however, that the Surviving
Spouse may, prior to commencement of payment, make a one-time irrevocable
election to have the Death Benefit determined as if the annuity form deemed
elected in accordance with this sentence had been in the form of a 100%
qualified joint

3

--------------------------------------------------------------------------------



and survivor annuity. Such payment shall commence immediately following the
Executive's date of death, regardless of whether such payment occurs prior to
the Early Retirement Date.

        (b)   If the Executive dies after the commencement of the Pension, the
survivor benefit payable to the Executive's Surviving Spouse, if any, shall be
based on the annuity form elected by the Executive prior to his death, it being
understood that no Death Benefit shall be payable if, prior to his death, the
Executive elected a single life annuity.

        If the Executive and his Surviving Spouse die simultaneously under
circumstances where it is impossible to determine if one predeceased the other,
the Executive will be deemed to have predeceased his Surviving Spouse, and the
term certain portion of the Death Benefit shall be payable to the Surviving
Spouse's estate. Except as expressly contemplated hereunder, no other benefits
under this Section 4.2 shall be payable to the Executive's Surviving Spouse,
beneficiaries or estate, and no consent of the Executive's Surviving Spouse, if
any, shall be required with respect to the form of annuity in which the Pension
is paid.

        4.2.7.    Additional Definitions.    For purposes of this Section 4.2,
the terms set forth below shall have the following meanings:

        (a)   "Average Base and Bonus" shall mean the sum of (i) the average of
the Executive's Base Salary for the five-year period immediately prior to and
including the date on which the Pension commences (the "5-Year Period"),
determined, for any partial year, on an annualized basis, and (ii) the average
of the Executive's Short-Term Annual Bonus (excluding any long-term,
supplemental or special bonuses) actually paid to the Executive for the 5-Year
Period, determined, for any partial year, on an annualized basis; provided,
however, that, if the Short-Term Annual Bonus has not been paid to the Executive
for the last year of the 5-Year Period, the Executive's target Short-Term Annual
Bonus shall be used to calculate the amount contemplated in clause (ii) with
respect to such year.

        (b)   "Other Retirement Benefits" shall mean the retirement benefits
payable to the Executive on a single life annuity basis and commencing on the
Normal Retirement Date under the Retirement Plan, the Bunge Management
Services Inc. Excess Benefit Plan (including any successor or replacement
plan(s) thereto) and any other U.S. defined benefit plan(s) of the Bunge Group
in which the Executive participates, regardless of whether such benefits are
paid as of such date or in any other form.

        4.3.    Vacation.    During the Employment Term, the Executive shall be
eligible for 20 business days of paid vacation each calendar year, which number
of days may be increased, but not decreased, on an annual basis in the sole
discretion of the Compensation Committee. If the Executive's employment ends for
any reason, the Executive shall only be paid for unused vacation that accrued
during the calendar year in which his Date of Termination (as defined below)
occurs.

        5.    TERMINATION OF EMPLOYMENT    

        5.1.    Termination Without Cause; Resignation for Good Reason.    

        5.1.1.    General.    Subject to the provisions of Sections 5.1.2 and
5.1.3, if, prior to the expiration of the Employment Term, the Executive's
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall, subject to the Executive's
execution of a general release of claims in substantially the form attached
hereto as Exhibit A (the "Release") and expiration of any revocation period set
forth therein without revocation of such Release by the Executive:

        (a)   pay the Executive an amount (the "Severance Payment") equal to
three times the sum of (i) the highest annual rate of Base Salary paid to the
Executive with respect to the three calendar years immediately preceding the
Executive's Date of Termination and (ii) the average structural

4

--------------------------------------------------------------------------------



(grid-based) Short-Term Annual Bonus (excluding any long-term, supplemental or
special bonuses) actually paid to the Executive for the three calendar years
immediately preceding the Executive's Date of Termination, payable in
substantially equal monthly installments for the 36-month period following the
Executive's Date of Termination, or such shorter period as the Board, in its
sole discretion, may determine (the "Severance Period"); provided, however,
that, if the Executive's employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason during the Change of
Control Period, clause (ii) of this subsection (a) shall be superseded and
replaced with the following clause: "(ii) the target Short-Term Annual Bonus
(excluding any long-term, supplemental or special bonuses) in effect as of the
Executive's Date of Termination";

        (b)   pay the Executive his Base Salary, to the extent not yet paid,
through and including the Executive's Date of Termination;

        (c)   pay the Executive a pro rata portion (through the Date of
Termination) of the Short-Term Annual Bonus that the Executive would have been
entitled to receive for the then applicable performance period pursuant to
Section 3.2 had the Executive remained employed for the entire performance
period. The Compensation Committee may, in its sole discretion, elect to pay the
amount described in this subsection (c) (i) no later than 30 business days
following the Executive's Date of Termination, in which case, such amount shall
be calculated in good faith by the Compensation Committee based on the Company's
performance results for the last full calendar quarter immediately preceding his
Date of Termination or (ii) at the time bonuses under the Short-Term Annual
Bonus Plan are paid to the Company's executives generally, in which case, such
amount shall be calculated in good faith by the Compensation Committee based on
the Company's performance results for the calendar year to which the bonus
relates. For purposes of calculating the amount described in this subsection
(c), the Executive's performance results shall be determined on a target-level
basis;

        (d)   offer the Executive continuing coverage under the Company's health
and medical insurance plans and programs (at the Executive's sole cost during
the period that the Executive is entitled to coverage under Section 4980B(f) of
the Internal Revenue Code of 1986, as amended (the "Code") (relating to "COBRA"
coverage) and, thereafter, determined as if such COBRA coverage continued) until
the earlier of (i) the date on which the Executive and his spouse, if any, are
both age 65 and (ii) the date on which the Executive is eligible to receive
health, medical or other insurance benefits under a subsequent employer's plan;
provided further that, if the Executive is eligible to receive health, medical
or other insurance benefits under a subsequent employer's plan, the health,
medical and other insurance benefits described herein shall be secondary to
those provided under such other plans;

        (e)   provide the Executive with accelerated vesting of any unvested
benefits in the Company's defined contribution and defined benefit retirement
plans, unless such acceleration is prohibited by law;

        (f)    consider the Executive fully vested with respect to his
entitlement to receive retiree medical and life insurance benefits that the
Company offers to its senior executives as of the Executive's Date of
Termination; provided, however, that at no time prior to the Executive's Date of
Termination shall the Company be obligated by the terms of this subsection
(f) to provide, or continue to provide, such benefits to the Executive or any
other individual;

        (g)   deem any vesting or service under any outstanding stock option,
restricted stock or other equity-based awards fully satisfied;

5

--------------------------------------------------------------------------------






        (h)   deem any Company performance requirements under any outstanding
stock option, restricted stock or other equity-based awards to be satisfied to
the extent such performance requirements are satisfied as of the Executive's
Date of Termination; and

        (i)    provide substantially similar other benefits that are provided to
other senior executives of the Company upon termination (the benefits described
in this subsection (i), together with those described in subsections (b) through
(h) above, shall hereinafter be referred to as "Severance Benefits").

        Subject to Section 4.2, the Executive shall have no further right to
receive any other compensation or benefits after such termination or resignation
of employment, except as determined in accordance with the terms of the
Company's benefit plans and programs.

        5.1.2.    Conditions Applicable to the Severance Period.    If, during
the Severance Period, the Executive breaches any of his obligations under
Section 9, the Company may, upon written notice to the Executive, terminate the
Severance Period, cease to make any further payments of the Severance Payment
and cease to provide any Severance Benefits, except as required by applicable
law. If the Employment Term expires in the manner contemplated by Section 2.3
following the Executive's attainment of age 65, no Severance Payment or
Severance Benefits shall be payable to the Executive.

        5.1.3.    Death During Severance Period.    Subject to Sections 4.1 and
4.2.6, in the event of the Executive's death during the Severance Period,
payments of the Severance Payment shall continue to be made during the remainder
of the Severance Period, and any unpaid bonus payments under Section 5.1.1(c)
shall be paid on the terms set forth therein, to the beneficiary designated in
writing for this purpose by the Executive or, if no such beneficiary is
specifically designated, to the Executive's estate. Except for the medical
benefits described in Section 5.1.1(d) or as otherwise required by law, the
provision of Severance Benefits by the Company shall end on the date of the
Executive's death.

        5.1.4.    Date of Termination.    For purposes of this Agreement, "Date
of Termination" shall mean (a) with respect to the termination of the
Executive's employment without Cause, the date specified in a written notice of
termination from the Company to the Executive and (b) with respect to the
termination by the Executive of his employment for Good Reason, the date
specified in a written notice of resignation from the Executive to the Company;
provided, however, that no such written notice from the Executive shall be
effective unless the cure period specified in the proviso in Section 5.4 has
expired without the Company having corrected, in all material respects, the
event or events subject to cure; provided further that, if no date of
termination is specified in the written notice from the Executive, the Date of
Termination shall be the first day following the expiration of such cure period.

        5.2.    Termination for Cause; Resignation Without Good Reason.    

        5.2.1.    General.    If, prior to the expiration of the Employment
Term, the Executive's employment with the Company is terminated by the Company
for Cause or the Executive resigns from his employment hereunder other than for
Good Reason, the Executive shall be entitled only to payment of his Base Salary
as is then in effect through and including the Date of Termination. Subject to
Section 4.2, the Executive shall have no further right to receive any other
compensation or benefits after such termination of or resignation from
employment, except as determined in accordance with the terms of the Company's
equity plans and related award agreements and benefit plans and programs.

        5.2.2.    Date of Termination.    For purposes of this Agreement, "Date
of Termination" shall mean (a) with respect to the termination of the
Executive's employment for Cause or Disability, the date specified in a written
notice of termination from the Company to the Executive; provided, however,
that, in connection with a termination for Cause, no such written notice from
the Company shall be effective unless the cure period specified in the proviso
in Section 5.3 has expired without the Executive having corrected, in all
material respects, the event or events subject to cure, (b) with respect to the
termination by the Executive of his employment without Good Reason, the later of
(i) the date

6

--------------------------------------------------------------------------------




specified in a written notice of resignation from the Executive to the Company
or (ii) 120 days after receipt by the Company of a written notice of resignation
from the Executive and (c) with respect to the termination of the Executive's
employment due to death, the date of the Executive's death.

        5.3.    Cause.    Termination for "Cause" shall mean termination of the
Executive's employment because of:

        (a)   any act or omission that constitutes a material breach by the
Executive of this Agreement;

        (b)   the willful and continued failure or refusal of the Executive to
substantially perform the duties required of him as an employee of the Company;

        (c)   any willful and material violation by the Executive of any law or
regulation applicable to any business of the Bunge Group, or the Executive's
conviction of, or a plea of nolo contendere to, a felony, or any willful
perpetration by the Executive of a common law fraud; or

        (d)   any other willful misconduct by the Executive that is materially
injurious to the financial condition, business or reputation of, or is otherwise
materially injurious to, any member of the Bunge Group;

provided, however, that, if any such Cause relates to the Executive's
obligations under this Agreement, the Company may not terminate the Executive's
employment for Cause unless (i) the Company first gives the Executive notice of
its intention to terminate and of the grounds for such termination within
90 days following such event and (ii) the Executive has not, within 20 days
following receipt of such notice, cured such Cause in a manner that is
reasonably satisfactory to the Compensation Committee, or in the event such
Cause is not susceptible to cure within such 20-day period, the Compensation
Committee reasonably determines that the Executive has not taken all reasonable
steps within such 20-day period to cure such Cause as promptly as practicable
thereafter.

        5.4.    Good Reason.    For purposes of this Agreement, "Good Reason"
shall mean any of the following (without the Executive's prior written consent):

        (a)   a failure by the Company to pay material compensation due and
payable to the Executive in connection with his employment;

        (b)   a material diminution of the authority, responsibilities or
positions of the Executive from those set forth in Section 2.1;

        (c)   the occurrence of acts or conduct on the part of the Company, its
officers, representatives or stockholders that prevent the Executive from, or
substantially hinder the Executive in, performing his duties or responsibilities
pursuant to Section 2.1; or

        (d)   if immediately prior to the Change of Control Period the
Executive's principal place of employment is located within the metropolitan New
York area, any relocation during the Change of Control Period at the request of
the Company of the Executive's principal place of employment to a location
outside of the metropolitan New York area;

provided, however, that no event or condition described in clauses (a) and
(b) of this Section 5.4 shall constitute Good Reason unless (i) the Executive
gives the Company written notice of his objection to such event or condition
within 90 days following the occurrence of such event or condition, (ii) such
event or condition is not corrected, in all material respects, by the Company in
a manner that is reasonably satisfactory to the Executive within 20 days
following the Company's receipt of such notice (or in the event that such event
or condition is not susceptible to correction within such 20-day period, the
Executive reasonably determines that the Company has not taken all reasonable
steps within such 20-day period to correct such event or condition as promptly
as practicable thereafter) and (iii) the Executive resigns from his employment
with the Company not more than 30 days following the expiration of the 20-day
period described in the foregoing clause (ii).

7

--------------------------------------------------------------------------------



        6.    DEATH OR DISABILITY    

        6.1.    Payments and Benefits.    In the event of the Executive's
termination of employment with the Company by reason of his death or Disability,
the Executive (or his estate, as applicable) shall be entitled to the following:

        (a)   the payment of his Base Salary, to the extent not yet paid,
through and including his Date of Termination; and

        (b)   an amount equal to that set forth in Section 5.1.1(c).

Other benefits shall be determined in accordance with the terms of the Company's
equity plans and related award agreements and benefit plans and programs, and,
subject to Section 4.2, the Company shall have no further obligation hereunder,
including, without limitation, with respect to any long-term, supplemental or
special bonuses. For purposes of this Agreement, "Disability" means a physical
or mental disability or infirmity of the Executive, as determined by a physician
of recognized standing selected by the Company, that prevents (or, in the
opinion of such physician, is reasonably expected to prevent) the normal
performance by the Executive of his duties as an employee of the Company for any
continuous period of 180 days or for 180 days during any one 12-month period.

        7.    CHANGE OF CONTROL    

        7.1.    Change of Control.    For purposes of this Agreement, "Change of
Control" shall mean the occurrence of any of the following:

        (a)   the acquisition by any Person (as defined below) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended, and the applicable rulings and regulations
thereunder (the "Exchange Act")) of 35% or more of the common shares of the
Company (the "Common Stock") then outstanding, but shall not include any such
acquisition by any employee benefit plan of any member of the Bunge Group, or
any Person or entity organized, appointed or established by any member of the
Bunge Group for or pursuant to the terms of any such employee benefit plan;

        (b)   the consummation after approval by the shareholders of the Company
of either (i) a plan of complete liquidation or dissolution of the Company or
(ii) a merger, amalgamation or consolidation of the Company with any other
corporation, the issuance of voting securities of the Company in connection with
a merger, amalgamation or consolidation of the Company, a sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (each, a "Business Combination"),
unless, in each case of a Business Combination, immediately following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of the Common Stock outstanding immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then outstanding shares of common stock and more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

        (c)   the failure for any reason of the Approved Members to constitute
at least a majority of the Board.

        7.2.    Approved Member.    For purposes of this Section 7, "Approved
Members" shall mean the individuals who, as of the Effective Date, constitute
the Board and subsequently elected members of the Board whose election is
approved or recommended by at least a majority of such current members

8

--------------------------------------------------------------------------------



or their successors whose election was so approved or recommended (other than
any subsequently elected members whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board).

        7.3.    Person.    For purposes of this Section 7, "Person" shall mean
any person, entity or "group" within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, except that such term shall not include
(a) Bunge International Limited, (b) any member of the Bunge Group, (c) a
trustee or other fiduciary holding securities under an employee benefit plan of
any member of the Bunge Group, (d) an underwriter temporarily holding securities
pursuant to an offering of such securities or (e) an entity owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

        7.4.    Change of Control Period.    For purposes of this Agreement,
"Change of Control Period" shall mean (a) the period occurring on the date of a
Change of Control and continuing for 30 months thereafter and (b) to the extent
that the Executive is terminated without Cause within the 12-month period
immediately prior to the date of a Change of Control and there is a reasonable
basis to conclude that such termination was at the request or direction of any
person acquiring control of the Company in such Change of Control, the 12-month
period immediately prior to the date of such Change of Control.

        8.    CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY    

        8.1.    Gross-Up Payment.    In the event that any payment, distribution
or benefit received, or to be received, by the Executive pursuant to the terms
of this Agreement or of any other plan, arrangement or agreement of any member
of the Bunge Group (determined without regard to any additional payments
required under this Section 8) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties would be
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, is hereinafter collectively
referred to as the "Excise Tax"), then the Company shall pay to the Executive an
additional payment (a "Gross-Up Payment") in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes and the Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

        8.2.    Gross-Up Payment Calculation.    Subject to the provisions of
Sections 8.3 and 10, all determinations required to be made under this
Section 8, including, without limitation, whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment, and the assumptions to be
utilized in arriving at such determination shall be made by an internationally
recognized certified public accounting firm as shall be designated by the
Company (the "Accounting Firm"), subject to the approval of the Executive, which
approval shall not be unreasonably withheld. The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm's determination. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (the "Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Sections 8.3 and 10 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment

9

--------------------------------------------------------------------------------




that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

        8.3.    Claim by the IRS.    The Executive shall notify the Company in
writing of any claim by the U.S. Internal Revenue Service (the "IRS") that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable, but no later than 10
business days after the Executive is informed in writing of such claim, and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

        (a)   give the Company any information reasonably requested by the
Company relating to such claim;

        (b)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; and

        (c)   cooperate with the Company in good faith in order to effectively
contest such claim;

provided, however, that the Company shall, subject to applicable law, bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income and
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 8.3, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive shall agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine, subject, in each instance, to
the Company reimbursing the Executive for all reasonable costs and expenses paid
or incurred by the Executive following such direction by the Company.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority as long as such issue does
not affect the Company's payment obligations hereunder.

        8.4.    Entitlement to Refund.    If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8.3, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company's complying with the requirements of Section 8.3)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

        9.    CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION    

        9.1.    Confidentiality.    The Executive agrees with the Company that
he shall not at any time, except in the performance of his obligations to the
Company hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity or other organization (other than the
Bunge Group, or its employees, officers, directors, shareholders or agents) or
use for his own benefit any information deemed to be confidential (prior to its
disclosure to the Executive) by the Bunge Group ("Confidential Information")
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Bunge Group, including, without limitation, any information
concerning

10

--------------------------------------------------------------------------------




past, present or prospective customers, manufacturing processes, marketing data,
or other confidential information used by, or useful to, any member of the Bunge
Group and known (whether or not known with the knowledge and permission of any
member of the Bunge Group and whether or not, at any time prior to the Effective
Date, developed, devised, or otherwise created in whole or in part by the
efforts of the Executive) to the Executive by reason of his employment by,
shareholdings in or other association with any member of the Bunge Group. The
Executive further agrees that he shall retain all copies and extracts of any
written Confidential Information acquired or developed by him during any such
employment, shareholding or association in trust for the sole benefit of the
Bunge Group and its successors and assigns. The Executive further agrees that he
shall not, without the prior written consent of the Company, remove or take from
the Bunge Group's premises (or, if previously removed or taken, he shall, at the
Company's request, promptly return) any written Confidential Information or any
copies or extracts thereof. Upon the request and at the expense of the Company,
the Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Bunge Group, fully and completely, all rights created or contemplated by this
Section 9.1. The term "Confidential Information" shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Executive.

        9.2.    Noncompetition and Nonsolicitation.    

        9.2.1.    Noncompetition.    The Executive agrees with the Company that,
for so long as the Executive is employed by the Company and continuing
thereafter for the longer of (a) 18 months following the Executive's Date of
Termination for any reason or (b) where applicable, the Severance Period (the
"Restricted Period"), he shall not, without the prior written consent of the
Company, directly or indirectly, and whether as principal or investor or as an
employee, officer, director, manager, partner, consultant, agent or otherwise,
alone or in association with any other person, firm, corporation or other
business organization, carry on a Competing Business (as defined below) in any
geographic area in which any member of the Bunge Group has engaged, or engages
during the Restricted Period, in a Competing Business (including, without
limitation, any area in which any customer of any member of the Bunge Group may
be located).

        9.2.2.    Nonsolicitation.    As a separate and independent covenant,
the Executive agrees with the Company that, during the Restricted Period, he
shall not in any way, directly or indirectly (except in the course of his
employment with the Company), for the purpose of conducting or engaging in any
Competing Business, call upon, solicit, advise or otherwise do, or attempt to
do, business with any person who is, or was, during the then most recent
12-month period, a customer of any member of the Bunge Group, or take away or
interfere or attempt to take away or interfere with any custom, trade, business,
patronage or affairs of any member of the Bunge Group, or interfere with or
attempt to interfere with any person who is, or was during the then most recent
12-month period, an employee, officer, representative or agent of any member of
the Bunge Group, or solicit, induce, hire or attempt to solicit, induce or hire
any of them to terminate service with any member of the Bunge Group or violate
the terms of their contracts, or any employment arrangements, with any member of
the Bunge Group.

        9.2.3.    Competing Business.    For purposes of this Section 9.2,
"Competing Business" means any business then engaged in by any member of the
Bunge Group; provided, however, that nothing herein shall limit the right of the
Executive to own not more than 1% of any of the debt or equity securities of any
business organization that is then filing reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Exchange Act.

        9.3.    Cooperation of the Executive.    During and after the
Executive's employment with the Company, the Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of

11

--------------------------------------------------------------------------------




the Company and in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company or any former or current member of the Bunge Group. The Company shall
reimburse the Executive for all reasonable costs and expenses incurred in
connection with his performance under this Section 9.3, including, without
limitation, all reasonable attorneys' fees and costs.

        9.4    Exclusive Property.    The Executive confirms that all
confidential information is and shall remain the exclusive property of the Bunge
Group. All business records, papers and documents kept or made by the Executive
relating to the business of the Bunge Group shall be and remain the property of
the Bunge Group.

        9.5.    Certain Remedies.    Without intending to limit the remedies
available to the Bunge Group, the Executive agrees that a breach of any of the
covenants contained in this Section 9 may result in material and irreparable
injury to the Bunge Group for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, any member of the Bunge Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by this Section 9 or such other
relief as may be required specifically to enforce any of the covenants in this
Section 9. Such injunctive relief in any court shall be available to the Bunge
Group in lieu of, or prior to or pending determination in, any arbitration
proceeding.

        10.    ARBITRATION    

        10.1.    General Terms.    Except as provided in Section 9.5 above, any
future dispute, controversy or claim between the parties arising from or
relating to this Agreement, its breach or any matter addressed by the Agreement
shall be resolved through binding, confidential arbitration to be conducted by a
panel of three arbitrators that is mutually agreeable to both the Executive and
the Company, all in accordance with the arbitration rules of the American
Arbitration Association set forth in its National Rules for the Resolution of
Employment Disputes then in effect (the "AAA's Arbitration Rules"). If the
Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive and the third to be selected by
the two persons so selected, all in accordance with the AAA's Arbitration Rules.
The arbitration proceeding shall be held in New York City or such other location
as is mutually agreed in writing by the parties. The arbitrators shall base
their award on the terms of this Agreement, and the arbitrators shall strictly
follow the law and judicial precedents that a United States District Judge
sitting in the Southern District of the State of New York would apply in the
event the dispute were litigated in such court. The arbitration shall be
governed by the substantive laws of the State of New York applicable to
contracts made and to be performed therein, without regard to conflicts of law
rules, and by the arbitration law chosen by the arbitrators, and the arbitrator
shall have no power or authority to order or grant any remedy or relief that a
court could not order or grant under applicable law. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. Nothing contained in this Section 10.1 shall be construed to preclude
the Company from exercising its rights under Section 9.5 above.

12

--------------------------------------------------------------------------------





        10.2.    Costs and Attorneys' Fees.    The Company shall bear the cost
of the arbitrators. Costs and expenses associated with the arbitration that are
not otherwise assignable to one of the parties shall be allocated equally
between the parties. In every other respect, the parties shall each pay their
own costs and expenses, including, without limitation, attorneys' fees and
costs.

        11.    MISCELLANEOUS    

        11.1.    Communications.    All notices and other communications given
or made pursuant hereto shall be in writing and shall be deemed to have been
duly given or made (a) if delivered by hand, upon receipt, (b) if sent by
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission or (c) if mailed by registered or certified mail (postage
prepaid, return receipt requested), on the fifth business day after mailed to
the appropriate party at the following address (or at such other address for a
party as shall be specified by like notice, except that notices of changes of
address shall be effective upon receipt):

        (a)   if to the Company:

Bunge Limited
Attn: Chief Personnel Officer
50 Main Street, 6th Floor
White Plains, New York 10606
Fax: (914) 684-3458

        (b)   if to the Executive:

Alberto Weisser
4 Pineview Circle
Purchase, New York 10577
Fax: (914) 686-6352

        11.2.    Waiver of Breach.    The waiver by the Executive or the Company
of a breach of any provision of this Agreement by the other party hereto shall
not operate or be construed as a waiver of any subsequent breach by either
party.

        11.3.    Severability.    The parties hereto recognize that the laws and
public policies of various jurisdictions may differ as to the validity and
enforceability of covenants similar to those set forth herein. It is the
intention of the parties that the provisions hereof be enforced to the fullest
extent permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions hereof shall not render
unenforceable, or impair, the remainder of the provisions hereof. Accordingly,
if at the time of enforcement of any provision hereof, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area reasonable under such circumstances shall be
substituted for the stated period, scope or geographical area and that such
court shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and geographical area permitted by law.

        11.4.    Assignment; Successors.    No right, benefit or interest
hereunder shall be assigned, encumbered, charged, pledged, hypothecated or be
subject to any setoff or recoupment by the Executive. This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of the Company,
and the Company shall cause its obligations remaining under this Agreement to be
assumed by any entity that succeeds to all or substantially all of the Company's
business or assets; provided, however, that no such assumption shall relieve the
Company of its obligations under this Agreement to the extent such obligations
are not satisfied by the entity assuming the Company's

13

--------------------------------------------------------------------------------




obligations hereunder, unless the Company obtains the written consent of the
Executive at the time of such assumption.

        11.5.    Entire Agreement.    This Agreement represents the entire
agreement of the parties and shall supersede any and all previous contracts,
arrangements or understandings between the Company and the Executive with
respect to the subject matter set forth herein, including, without limitation,
the 2000 Employment Agreement; provided, however, that this Agreement shall not
supersede any of the Executive's pension entitlements in existence as of the
Effective Date or, subject to Sections 5.1.1(g) and (h), any Awards granted to
the Executive under the Bunge Equity Plan that are outstanding as of the
Effective Date. This Agreement may be amended at any time by mutual written
agreement of the parties hereto.

        11.6.    Withholding.    The payment of any amount pursuant to this
Agreement shall be subject to applicable withholding and payroll taxes and such
other deductions as may be required under the Company's employee benefit plans,
if any.

        11.7.    Governing Law.    This Agreement shall be governed by, and
construed with, the law of the State of New York.

        11.8.    Headings.    The headings in this Agreement are for convenience
only and shall not be used to interpret or construe any of its provisions.

        11.9.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(Signature Page Follows)

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Executive has hereunto set his hand, as of the day and year
first written above.

    BUNGE LIMITED
 
 
By:
 
 
 
          /s/  MICHAEL BULKIN              

--------------------------------------------------------------------------------

        Name:  Michael Bulkin
Title:    Chair-Compensation Committee
 
 
EXECUTIVE
 
 
 
 
 
 
      /s/  ALBERTO WEISSER      

--------------------------------------------------------------------------------

Alberto Weisser


15

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF RELEASE


        I, Alberto Weisser, hereby understand and agree to the terms of this
release (the "Release") in consideration for certain obligations undertaken by
the Company under the Employment Agreement between me and the Company, dated
May 27, 2003 (the "Agreement"). Capitalized terms used, but not defined, in this
Release will have the meanings assigned to such terms in the Agreement.

        (a)    General Release.    In consideration of my receipt of the
payments and benefits provided to me under the Agreement, I hereby release and
forever discharge the Bunge Group and its respective employees, officers,
directors, shareholders and agents (each, a "Released Party") from any and all
claims, actions, causes of action, complaints, charges and grievances
(collectively, "Claims"), including, without limitation, any Claims arising
under any applicable federal, state, local or foreign law, that I may have, or
in the future may possess, arising from or relating to (i) my employment
relationship with and service as an employee of any member of the Bunge Group
and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that I retain my rights, if any,
(x) to seek indemnification from the Company for any and all costs incurred by
me as a result of any liability imposed in connection with my service as an
employee, officer or director of the Company or (y) arising under the Agreement.
I further agree that my receipt of the payments and benefits described in the
Agreement will be in full satisfaction of any and all Claims for payments or
benefits that I may have against the Bunge Group.

        (b)    Specific Release of ADEA Claims.    In consideration of my
receipt of the payments and benefits provided to me under this Agreement, I
hereby release and forever discharge each Released Party from any and all Claims
that I may have as of the date of this Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder ("ADEA"). By signing this Release, I
hereby acknowledge and confirm the following: (i) I was advised by the Company
in connection with my termination of employment to consult with an attorney of
my choice prior to signing this Release and to have such attorney explain to me
the terms of this Release, including, without limitation, the terms relating to
my release of claims arising under ADEA; (ii) I have been given a period of not
fewer than [21] days to consider the terms of this Release and to consult with
an attorney of my choosing with respect thereto; (iii) I am providing the
release and discharge set forth in this paragraph (b) in exchange for the
consideration provided by the Agreement; and (iv) I have knowingly and
voluntarily accepted the terms of this Release.

        (c)    No Legal Claim.    I hereby agree and represent that I have not
and will not commence or join any legal action, including, without limitation,
any complaint to any federal, state or local agency, to assert any Claim against
any Released Party. If I commence or join any such legal action against a
Released Party, I will indemnify such Released Party for its reasonable costs
and attorneys' fees incurred in defending such action, as well as for any
monetary judgment obtained by me against any Released Party in such action.
Nothing in this paragraph (c) is intended to reflect any party's belief that my
waiver of Claims under ADEA is invalid or unenforceable under this Agreement, it
being the intent of the parties that such Claims are waived.

        (d)    Revocation.    I hereby understand and acknowledge that this
Release may be revoked by me within the 7-day period commencing on the date that
I sign this Release (the "Revocation Period"). In the event of any such
revocation by me, all obligations of the Company remaining under the Agreement
will terminate and be of no further force and effect as of the date of such
revocation. No such revocation by me will be effective unless it is in writing
and signed by me and received by the Company prior to the expiration of the
Revocation Period.

ACCEPTED AND AGREED:




--------------------------------------------------------------------------------

Alberto Weisser
 
 
Dated:
 


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------





QuickLinks


FORM OF RELEASE
